UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-06698 DWS Equity 500 Index Portfolio (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2012 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2012 Annual Report to Shareholders DWS Equity 500 Index Fund Contents DWS Equity 500 Index Fund 4 Portfolio Management Review 9 Performance Summary 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 22 Information About Your Fund's Expenses 23 Tax Information DWS Equity 500 Index Portfolio 25 Investment Portfolio 41 Statement of Assets and Liabilities 42 Statement of Operations 43 Statement of Changes in Net Assets 44 Financial Highlights 45 Notes to Financial Statements 51 Report of Independent Registered Public Accounting Firm 52 Investment Management Agreement Approval 57 Summary of Management Fee Evaluation by Independent Fee Consultant 61 Board Members and Officers 66 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the fund's performance to differ from that of the index. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. This fund is not sponsored, endorsed, sold, nor promoted by Standard & Poor's®, and Standard & Poor's makes no representation regarding the advisability of investing in the portfolio. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Institutional Class shares. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 10 for more complete performance information. DWS Equity 500 Index Fund returned 15.71% during 2012. Since the fund's investment strategy is to replicate the performance of the Standard & Poor's 500® (S&P 500) Index, the fund's return is normally close to the return of the index. The difference in return is typically driven by transaction costs and fund expenses. Investment Strategy The fund seeks to provide investment results that, before expenses, correspond to the total return of common stocks publicly traded in the United States, as represented by the Standard & Poor's 500 Composite Stock Price Index (S&P 500 Index). The S&P 500 Index tracks the performance of 500 leading U.S. stocks and is considered representative of the U.S. equity market. The S&P 500 Index delivered robust returns during the past year, an impressive feat given the litany of concerns that weighed on the market at various times. Issues that fueled periodic market volatility throughout the year included the European debt crisis, slowing growth in China, uncertainty related to the U.S. elections and — at the tail end of the period — growing worries about the fiscal cliff (the tax increases and spending cuts set to go into effect at the start of 2013). Despite these potential roadblocks, equities rallied on the strength of several important positive factors. Corporate earnings were robust through the first nine months of the period, providing investors with the confidence to buy equities at valuations that were generally in line with historical averages. The economic backdrop was also favorable, as the slow, steady growth in the United States offered a relative "safe haven" at a time of elevated uncertainty overseas. Finally, and most important, the extremely accommodative policies of the world's central banks boosted investor risk appetites. Not only did the U.S. Federal Reserve Board (the Fed) extend its stimulative quantitative easing policy, but European Central Bank President Mario Draghi pledged to do "whatever it takes" to keep the Eurozone intact. Together, these factors outweighed the potential challenges and the S&P 500 finished with a solid, double-digit gain. "The S&P 500 Index delivered robust returns during the past year, an impressive feat given the litany of concerns that weighed on the market at various times." Positive Contributors to Fund Performance The best-performing market segments were the consumer discretionary and financial sectors. The consumer discretionary group was boosted by better-than-expected consumer spending and the strong performance of cable companies such as Comcast Corp. and Time Warner Cable, Inc. Within financials, the top performers included numerous banks that rebounded from their previously depressed levels, most notably Bank of America Corp. Telecommunications and health care stocks also outpaced the return of the broader market, as investors continued to seek relatively stable companies with high dividends. Within health care, a number of biotechnology stocks — including Gilead Sciences, Inc. and Amgen, Inc. — finished the year with excellent returns. Among individual stocks, some of the best performers were stocks that benefited from the improving housing market, including homebuilders such as Pulte Group, Inc. and Lennar Corp., and companies in the housing "supply chain," such as Whirlpool Corp., The Sherwin-Williams Co. and Home Depot, Inc. Refining stocks, including Marathon Petroleum Corp. and Tesoro Corp., performed very well due to the rising gap between their primary input cost (crude oil) and their key outputs (unleaded gasoline, diesel fuel, etc.). Internet-based businesses such as Expedia, Inc., eBay, Inc. and Amazon.com, Inc. also delivered outstanding returns in 2012. Negative Contributors to Fund Performance The worst-performing sector in 2012 was utilities, which was hit by falling power prices and, late in the year, concerns about the potential for higher taxes on dividends in 2013. Utilities were the best-performing market segment in 2011, a time when investors gravitated to sectors perceived to offer the highest degree of safety, so the sector was vulnerable to profit-taking as investors grew more confident in the U.S. economic outlook throughout 2012. Similarly, consumer staples stocks lagged after performing very well in 2011, as the declining demand for "safer" assets made investors less enthusiastic about buying at valuations that were well above the historical average. The sectors most sensitive to global, rather than domestic, economic trends — industrials, materials and energy — all finished behind the S&P 500 Index, with energy turning in the weakest performance due to the downturn in the price of oil. In general, stocks in these areas were pressured by concerns regarding the slowdown in China's economy and its impact on global demand. Technology stocks finished just short of the return of the broader market. The sector outperformed by a substantial margin through the first nine months of the year, thanks in large part to the persistent rally in Apple, Inc. Once Apple's performance began to cool in the fourth quarter, the tech sector's return advantage was erased. In terms of individual stocks, some of the year's worst performers were coal companies that were hurt by both slowing China demand and a more challenging regulatory environment in the United States, including Alpha Natural Resources, Inc.* and Cliffs Natural Resources, Inc. Similarly, steel companies such as Allegheny Technologies, Inc. and United States Steel Corp. lost ground on concerns about China's economy. And, as always, some of the most notable underperformers of the year were stocks that suffered from company-specific news. Some of the most high-profile laggards were Hewlett-Packard Co., J.C. Penney Co., Inc. and Best Buy Co., Inc. * Not held in the portfolio as of December 31, 2012. Ten Largest Equity Holdings at December 31, 2012 (19.2% of Net Assets) 1. Apple, Inc. Designs, manufactures and markets personal computers and related computing and mobile communication devices 3.9% 2. Exxon Mobil Corp. Explorer and producer of oil and gas 3.0% 3. General Electric Co. A diversified company provider of services to the technology, media and financial industries 1.7% 4. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.6% 5. International Business Machines Corp. Manufacturer of computers and provider of information processing services 1.6% 6. Microsoft Corp. Develops, manufactures, licenses, sells and supports software products 1.6% 7. Johnson & Johnson Provider of health care products 1.5% 8. AT&T, Inc. An integrated telecommunications company 1.5% 9. Google, Inc. Provides a Web-based search engine for the Internet 1.4% 10. Procter & Gamble Co. Manufacturer of diversified consumer products 1.4% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 25. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 66 for contact information. Outlook and Positioning We continue to follow a passive strategy designed to provide returns that approximate those of the benchmark. Subadvisor Northern Trust Investments, Inc. ("NTI"), a subsidiary of Northern Trust Corporation, is the subadvisor for the fund. Portfolio Manager Brent Reeder, Senior Vice President of Northern Trust Investments, Inc. Portfolio Manager of the fund. Joined the fund in 2007. • Joined Northern Trust Investments, Inc. in 1993 and is responsible for the management of quantitative equity portfolios. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization- weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns assume reinvested dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index Quantitative easing is a type of monetary policy whereby governments buy government or other types of securities from the market in order to increase the money supply. The consumer discretionary sector represents industries that produce goods and services that are not necessities in everyday life. Consumer staples are the industries that manufacture and sell products such as food and beverages, prescription drugs and household products. Performance Summary December 31, 2012 (Unaudited) Average Annual Total Returns as of 12/31/12 No Sales Charge 1-Year 3-Year 5-Year 10-Year Class S % Institutional Class % S&P 500® Index† % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $1,000,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2012 are 0.31% and 0.24% for Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Net Asset Value and Distribution Information Class S Institutional Class Net Asset Value: 12/31/12 $ $ 12/31/11 $ $ Distribution Information: Twelve Months as of 12/31/12: Income Dividends $ $ Growth of an Assumed $1,000,000 Investment Yearly periods ended December 31 The growth of $1,000,000 is cumulative. The minimum initial investment for the Institutional Class is $1,000,000. Performance of other share classes will vary based on the fee structure of those classes. † The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. "Standard & Poor's," "S&P 500," "Standard & Poor's 500" and "500" are trademarks of The McGraw-Hill Companies Inc., and have been licensed for use by the Fund's investment advisor. Morningstar Rankings — Large Blend Funds Category as of 12/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class S 1-Year of 42 3-Year of 20 5-Year of 32 10-Year of 37 Institutional Class 1-Year of 41 3-Year of 18 5-Year of 29 10-Year of 33 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return with distributions reinvested. Statement of Assets and Liabilities as of December 31, 2012 Assets Investment in the DWS Equity 500 Index Portfolio, at value $ Receivable for Fund shares sold Other assets Total assets Liabilities Payable for Fund shares redeemed Accrued Trustees' fees Other accrued expenses and payables Total liabilities Net assets, at value $ Net Assets Consist of Undistributed net investment income Net unrealized appreciation (depreciation) on investments and futures Accumulated net realized gain (loss) ) Paid-in capital Net assets, at value $ Net Asset Value Class S Net Asset Value, offering and redemption price per share ($359,046,004 ÷ 2,245,715 outstanding shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ Institutional Class Net Asset Value, offering and redemption price per share ($1,022,765,110 ÷ 6,334,522 outstanding shares of beneficial interest, $.01 par value, unlimited number of shares authorized) $ The accompanying notes are an integral part of the financial statements. Statement of Operations for the year ended December 31, 2012 Investment Income Income and expenses allocated from DWS Equity 500 Index Portfolio: Dividends (net of foreign taxes withheld of $75,236) $ Interest Income distributions — Central Cash Management Fund Securities lending income, including income from Daily Assets Fund Institutional, net of borrower rebates Expenses ) Net investment income allocated from DWS Equity 500 Index Portfolio Expenses: Administration fee Services to shareholders Professional fees Reports to shareholders Registration fees Trustees' fees and expenses Other Total expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) allocated from DWS Equity 500 Index Portfolio: Investments Futures Change in net unrealized appreciation (depreciation) allocated from DWS Equity 500 Index Portfolio on: Investments Futures ) Net gain (loss) Net increase (decrease) in net assets resulting from operations $ The accompanying notes are an integral part of the financial statements. Statement of Changes in Net Assets Years Ended December 31, Increase (Decrease) in Net Assets Operations: Net investment income (loss) $ $ Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to shareholders from: Net investment income: Class S ) ) Institutional Class ) ) Total distributions ) ) Fund share transactions: Proceeds from shares sold Reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from Fund share transactions ) ) Increase (decrease) in net assets ) ) Net assets at beginning of period Net assets at end of period (includes undistributed net investment income of $997,453 and $357,918, respectively) $ $ The accompanying notes are an integral part of the financial statements. Financial Highlights Years Ended December 31, Class S Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment incomea Net realized and unrealized gain (loss) d ) Total from investment operations ) Less distributions from: Net investment income ) Increase from regulatory settlements — — c — — Net asset value, end of period $ Total Return (%) b,c b )b Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) Ratio of expenses before expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of expenses after expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of net investment income (%) a Based on average shares outstanding during period. b Total return would have been lower had certain expenses not been reduced. c Includes a non-recurring payment from the Advisor which amounted to $0.007 per share recorded as a result of the Advisor's settlement with the SEC and NY Attorney General in connection with certain trading arrangements. Excluding this non-recurring payment, total return would have been 0.01% lower. d The amount of net realized and unrealized gain shown for a share outstanding for the period ended December 31, 2011 does not correspond with the aggregate net loss on investments for the period due to the timing of subscriptions and redemptions of Fund shares in relation to fluctuating market values of the investments of the Fund. Years Ended December 31, Institutional Class Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment incomea Net realized and unrealized gain (loss) d ) Total from investment operations ) Less distributions from: Net investment income ) Increase from regulatory settlements — — c — — Net asset value, end of period $ Total Return (%) b,c b )b Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) Ratio of expenses before expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of expenses after expense reductions, including expenses allocated from DWS Equity 500 Index Portfolio (%) Ratio of net investment income (%) a Based on average shares outstanding during the period. b Total return would have been lower had certain expenses not been reduced. c Includes a non-recurring payment from the Advisor which amounted to $0.007 per share recorded as a result of the Advisor's settlement with the SEC and NY Attorney General in connection with certain trading arrangements. Excluding this non-recurring payment, total return would have been 0.01% lower. d The amount of net realized and unrealized gain shown for a share outstanding for the period ended December 31, 2011 does not correspond with the aggregate net loss on investments for the period due to the timing of subscriptions and redemptions of Fund shares in relation to fluctuating market values of the investments of the Fund. Notes to Financial Statements A. Organization and Significant Accounting Policies DWS Equity 500 Index Fund (the "Fund") is a diversified series of DWS Institutional Funds (the "Trust"), which is registered under the Investment Company Act of 1940, as amended, (the "1940 Act"), as an open-end management investment company organized as a Massachusetts business trust. The Fund, a feeder fund, seeks to achieve its investment objective by investing all of its investable assets in a master portfolio, DWS Equity 500 Index Portfolio (the "Portfolio"), a diversified, open-end management investment company registered under the 1940 Act and organized as a New York trust advised by Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), an indirect, wholly owned subsidiary of Deutsche Bank AG. A master/feeder fund structure is one in which a fund (a "feeder fund"), instead of investing directly in a portfolio of securities, invests most or all of its investment assets in a separate registered investment company (the "master fund") with substantially the same investment objective and policies as the feeder fund. Such a structure permits the pooling of assets of two or more feeder funds, preserving separate identities or distribution channels at the feeder fund level. On December 31, 2012, the Fund owned approximately 65% of the Portfolio. The Fund offers two classes of shares: Institutional Class and Class S. Institutional Class and Class S shares are offered to a limited group of investors, and are not subject to initial or contingent deferred sales charges. Investment income, realized and unrealized gains and losses, and certain fund-level expenses and expense reductions, if any, are borne pro rata on the basis of relative net assets by the holders of both classes of shares, except that each class bears certain expenses unique to that class such as services to shareholders and certain other class specific expenses. Differences in class-level expenses may result in payment of different per share dividends by class. All shares of the Fund have equal rights with respect to voting subject to class-specific arrangements. The Fund's financial statements are prepared in accordance with accounting principles generally accepted in the United States of America which require the use of management estimates. Actual results could differ from those estimates. The policies described below are followed consistently by the Fund in the preparation of its financial statements. The financial statements of the Portfolio, including the Investment Portfolio, are contained elsewhere in this report and should be read in conjunction with the Fund's financial statements. Security Valuation. The Fund records its investment in the Portfolio at value, which reflects its proportionate interest in the net assets of the Portfolio. Valuation of the securities held by the Portfolio is discussed in the notes to the Portfolio's financial statements included elsewhere in this report. Disclosure about the classification of fair value measurements is included in a table following the Portfolio's Investment Portfolio. New Accounting Pronouncement. In January 2013, Accounting Standard Update 2013-01 (ASU 2013-01), Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities, replaced Accounting Standards Update 2011-11 (ASU 2011-11), Disclosures about Offsetting Assets and Liabilities. ASU 2013-01 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. ASU 2011-11 was intended to enhance disclosure requirements on the offsetting of financial assets and liabilities. The ASU 2013-01 limits the scope of the new balance sheet offsetting disclosures to derivatives, repurchase agreements, and securities lending transactions to the extent that they are (1) offset in the financial statements or (2) subject to an enforceable master netting arrangement or similar agreement. Management is currently evaluating the application of ASU 2013-01 and its impact, if any, on the Fund's financial statements. Federal Income Taxes. The Fund's policy is to comply with the requirements of the Internal Revenue Code, as amended, which are applicable to regulated investment companies, and to distribute all of its taxable income to its shareholders. Under the Regulated Investment Company Modernization Act of 2010, net capital losses incurred post-enactment may be carried forward indefinitely, and their character is retained as short-term and/or long-term losses. Previously, net capital losses were carried forward for eight years and treated as short-term losses. As a transition rule, the Act requires that post-enactment net capital losses be used before pre-enactment net capital losses. At December 31, 2012, the Fund had a net tax basis capital loss carryforward of approximately $67,697,000 of pre-enactment losses, which may be applied against any realized net taxable capital gains of each succeeding year until fully utilized or until December 31, 2017 ($40,686,000) and December 31, 2018 ($27,011,000), the respective expiration dates, whichever occurs first. In addition, from November 1, 2012 through December 31, 2012, the Fund elects to defer qualified late year losses of approximately $2,592,000 of net long-term realized capital losses, approximately $54,000 of net short-term realized capital losses and treat them as arising in the fiscal year ending December 31, 2013. The Fund has reviewed the tax positions for the open tax years as of December 31, 2012, and has determined that no provision for income tax is required in the Fund's financial statements. The Fund's federal tax returns for the prior three fiscal years remain open subject to examination by the Internal Revenue Service. Distribution of Income and Gains. Net investment income of the Fund is declared and distributed to shareholders quarterly. Net realized gains from investment transactions, in excess of available capital loss carryforwards, would be taxable to the Fund if not distributed, and, therefore, will be distributed to shareholders at least annually. The timing and characterization of certain income and capital gain distributions are determined annually in accordance with federal tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences primarily relate to futures contracts and certain securities sold at a loss. As a result, net investment income (loss) and net realized gain (loss) on investment transactions for a reporting period may differ significantly from distributions during such period. Accordingly, the Fund may periodically make reclassifications among certain of its capital accounts without impacting the net asset value of the Fund. At December 31, 2012, the Fund's components of distributable earnings (accumulated losses) on a tax basis were as follows: Undistributed ordinary income $ Capital loss carryforwards $ ) In addition, the tax character of distributions paid to shareholders by the Fundissummarized as follows: Years Ended December 31, Distributions from ordinary income $ $ Contingencies. In the normal course of business, the Fund may enter into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet been made. However, based on experience, the Fund expects the risk of loss to be remote. Other. The Fund receives a daily allocation of the Portfolio's income, expenses and net realized and unrealized gains and losses in proportion to its investment in the Portfolio. Expenses directly attributed to a fund are charged to that fund, while expenses which are attributable to the Trust are allocated among the funds in the Trust on the basis of relative net assets. B. Related Parties Management Agreement. Under its Investment Management Agreement with the Fund, the Advisor serves as investment manager to the Fund. The Advisor receives a management fee from the Portfolio pursuant to the master/feeder structure noted above in Note A. Pursuant to the Investment Management Agreement, the Fund pays no management fee to the Advisor so long as the Fund is a feeder fund that invests substantially all of its assets in the Portfolio. In the event the Board of Trustees determines it is in the best interests of the Fund to withdraw its investment from the Portfolio, the Advisor may become responsible for directly managing the assets of the Fund under the Investment Management Agreement. In such event, the Fund would pay the Advisor an annual fee of 0.05% of the Fund's average daily net assets, accrued daily and payable monthly. Administration Fee. Pursuant to an Administrative Services Agreement, DIMA provides most administrative services to the Fund. For all services provided under the Administrative Services Agreement, the Fund pays the Advisor an annual fee ("Administration Fee") of 0.10% of the Fund's average daily net assets, computed and accrued daily and payable monthly. For the year ended December 31, 2012, the Administration Fee was $1,505,873, of which $133,707 is unpaid. Service Provider Fees. DWS Investments Service Company ("DISC"), an affiliate of the Advisor, is the transfer agent, dividend-paying agent and shareholder service agent for the Fund. Pursuant to a sub-transfer agency agreement between DISC and DST Systems, Inc. ("DST"), DISC has delegated certain transfer agent, dividend-paying agent and shareholder service agent functions to DST. DISC compensates DST out of the shareholder servicing fee it receives from the Fund. For the year ended December 31, 2012, the amount charged to the Fund by DISC was as follows: Services to Shareholders Total Aggregated Unpaid at December 31, 2012 Class S $ $ Institutional Class $ $ Typesetting and Filing Service Fees. Under an agreement with DIMA, DIMA is compensated for providing typesetting and certain regulatory filing services to the Fund. For the year ended December 31, 2012, the amount charged to the Fund by DIMA included in the Statement of Operations under "reports to shareholders" aggregated $19,758, of which $8,679 is unpaid. Trustees' Fees and Expenses. The Fund paid retainer fees to each Trustee not affiliated with the Advisor, plus specified amounts to the Board Chairperson and to each committee Chairperson. C. Share Transactions The following table summarizes share and dollar activity in the Fund: Year Ended December 31, 2012 Year Ended December 31, 2011 Shares Dollars Shares Dollars Shares sold Class S $ $ Institutional Class $ $ Shares issued to shareholders in reinvestment of distributions Class S $ $ Institutional Class $ $ Shares redeemed Class S ) $ ) ) $ ) Institutional Class ) $ ) $ ) Net increase (decrease) Class S ) $ ) ) $ ) Institutional Class ) $ ) $ ) D. Concentration of Ownership From time to time the Fund may have a concentration of several shareholder accounts holding a significant percentage of shares outstanding. Investment activities of these shareholders could have a material impact on the Fund. At December 31, 2012, one affiliated shareholder account held approximately 28% of the outstanding shares of the Fund. On or about February 8, 2013, this affiliated shareholder account redeemed. The Fund distributed portfolio securities rather than cash as payment for the redemption of fund shares. Report of Independent Registered Public Accounting Firm To the Trustees of DWS Institutional Funds and Shareholders of DWS Equity 500 Index Fund: In our opinion, the accompanying statement of assets and liabilities and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of DWS Equity 500 Index Fund (hereafter referred to as the "Fund") at December 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated therein, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as "financial statements") are the responsibility of the Fund's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. Boston, Massachusetts February 26, 2013 PricewaterhouseCoopers LLP Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (July 1, 2012 to December 31, 2012). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. •Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. Subject to certain exceptions, an account maintenance fee of $20.00 assessed once per calendar year for Class S shares may apply for accounts with balances less than $10,000. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended December 31, 2012 (Unaudited) Actual Fund Return* Class S Institutional Class Beginning Account Value 7/1/12 $ $ Ending Account Value 12/31/12 $ $ Expenses Paid per $1,000** $ $ Hypothetical 5% Fund Return* Class S Institutional Class Beginning Account Value 7/1/12 $ $ Ending Account Value 12/31/12 $ $ Expenses Paid per $1,000** $ $ * Expenses include amounts allocated proportionally from the master portfolio. ** Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by 184 (the number of days in the most recent six-month period), then divided by 366. Annualized Expense Ratios Class S Institutional Class DWS Equity 500 Index Fund .31% .26% For more information, please refer to the Fund's prospectuses. Tax Information (Unaudited) For corporate shareholders, 69% of the ordinary dividends (i.e., income dividends plus short-term capital gains) paid during the Fund's fiscal year ended December 31, 2012, qualified for the dividends received deduction. For federal income tax purposes, the Fund designates $37,857,000, or the maximum amount allowable under tax law, as qualified dividend income. A total of 0.01% of the dividends distributed during the fiscal year was derived from interest on U.S. government securities, which is generally exempt from state income tax. Please consult a tax advisor if you have questions about federal or state income tax laws, or on how to prepare your tax returns. If you have specific questions about your account please call (800) 728-3337. (The following financial statements of the DWS Equity 500 Index Portfolio should be read in conjunction with the Fund's financial statements.) Investment Portfolio as of December 31, 2012 Shares Value ($) Common Stocks 97.9% Consumer Discretionary 11.2% Auto Components 0.3% BorgWarner, Inc.* (a) Delphi Automotive PLC* (a) Goodyear Tire & Rubber Co.* Johnson Controls, Inc. (a) Automobiles 0.5% Ford Motor Co. (a) Harley-Davidson, Inc. Distributors 0.1% Genuine Parts Co. (a) Diversified Consumer Services 0.1% Apollo Group, Inc. "A"* H&R Block, Inc. (a) Hotels, Restaurants & Leisure 1.8% Carnival Corp. Chipotle Mexican Grill, Inc.* (a) Darden Restaurants, Inc. (a) International Game Technology Marriott International, Inc. "A" (a) McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables 0.3% D.R. Horton, Inc. (a) Garmin Ltd. (a) Harman International Industries, Inc. (a) Leggett & Platt, Inc. (a) Lennar Corp. "A" (a) Newell Rubbermaid, Inc. Pulte Group, Inc.* (a) Whirlpool Corp. Internet & Catalog Retail 1.0% Amazon.com, Inc.* Expedia, Inc. (a) Netflix, Inc.* (a) Priceline.com, Inc.* TripAdvisor, Inc.* (a) Leisure Equipment & Products 0.1% Hasbro, Inc. (a) Mattel, Inc. Media 3.5% Cablevision Systems Corp. (New York Group) "A" (a) CBS Corp. "B" (a) Comcast Corp. "A" (a) DIRECTV* Discovery Communications, Inc. "A"* (a) Gannett Co., Inc. (a) Interpublic Group of Companies, Inc. McGraw-Hill Companies, Inc. News Corp. "A" Omnicom Group, Inc. (a) Scripps Networks Interactive "A" (a) Time Warner Cable, Inc. (a) Time Warner, Inc. (a) Viacom, Inc. "B" Walt Disney Co. (a) Washington Post Co. "B" Multiline Retail 0.8% Big Lots, Inc.* (a) Dollar General Corp.* Dollar Tree, Inc.* Family Dollar Stores, Inc. J.C. Penney Co., Inc. (a) Kohl's Corp. (a) Macy's, Inc. Nordstrom, Inc. Target Corp. (a) Specialty Retail 2.1% Abercrombie & Fitch Co. "A" (a) AutoNation, Inc.* AutoZone, Inc.* (a) Bed Bath & Beyond, Inc.* (a) Best Buy Co., Inc. (a) CarMax, Inc.* (a) GameStop Corp. "A" (a) Home Depot, Inc. Limited Brands, Inc. (a) Lowe's Companies, Inc. (a) O'Reilly Automotive, Inc.* PetSmart, Inc. Ross Stores, Inc. Staples, Inc. (a) The Gap, Inc. Tiffany & Co. (a) TJX Companies, Inc. Urban Outfitters, Inc.* (a) Textiles, Apparel & Luxury Goods 0.6% Coach, Inc. (a) Fossil, Inc.* (a) NIKE, Inc. "B" Ralph Lauren Corp. VF Corp. (a) Consumer Staples 10.4% Beverages 2.3% Beam, Inc. Brown-Forman Corp. "B" Coca-Cola Co. (a) Coca-Cola Enterprises, Inc. Constellation Brands, Inc. "A"* Dr. Pepper Snapple Group, Inc. (a) Molson Coors Brewing Co. "B" Monster Beverage Corp.* PepsiCo, Inc. Food & Staples Retailing 2.3% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. Safeway, Inc. (a) Sysco Corp. (a) Wal-Mart Stores, Inc. Walgreen Co. Whole Foods Market, Inc. Food Products 1.7% Archer-Daniels-Midland Co. (a) Campbell Soup Co. (a) ConAgra Foods, Inc. (a) Dean Foods Co.* General Mills, Inc. H.J. Heinz Co. (a) Hormel Foods Corp. (a) Kellogg Co. Kraft Foods Group, Inc. McCormick & Co., Inc. (a) Mead Johnson Nutrition Co. Mondelez International, Inc. "A" The Hershey Co. (a) The JM Smucker Co. (a) Tyson Foods, Inc. "A" Household Products 2.1% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (a) Personal Products 0.2% Avon Products, Inc. (a) Estee Lauder Companies, Inc. "A" (a) Tobacco 1.8% Altria Group, Inc. (a) Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. (a) Energy 10.7% Energy Equipment & Services 1.8% Baker Hughes, Inc. Cameron International Corp.* Diamond Offshore Drilling, Inc. (a) Ensco PLC "A" (a) FMC Technologies, Inc.* Halliburton Co. (a) Helmerich & Payne, Inc. Nabors Industries Ltd.* National Oilwell Varco, Inc. Noble Corp. Rowan Companies PLC "A"* (a) Schlumberger Ltd. Oil, Gas & Consumable Fuels 8.9% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. (a) Chesapeake Energy Corp. (a) Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc.* (a) Devon Energy Corp. (a) EOG Resources, Inc. (a) EQT Corp. Exxon Mobil Corp. Hess Corp. Kinder Morgan, Inc. (a) Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co.* Noble Energy, Inc. (a) Occidental Petroleum Corp. Peabody Energy Corp. (a) Phillips 66 Pioneer Natural Resources Co. (a) QEP Resources, Inc. (a) Range Resources Corp. (a) Southwestern Energy Co.* (a) Spectra Energy Corp. Tesoro Corp. Valero Energy Corp. Williams Companies, Inc. WPX Energy, Inc.* (a) Financials 15.3% Capital Markets 1.9% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (a) BlackRock, Inc. (a) Charles Schwab Corp. (a) E*TRADE Financial Corp.* Franklin Resources, Inc. Invesco Ltd. Legg Mason, Inc. (a) Morgan Stanley Northern Trust Corp. (a) State Street Corp. (a) T. Rowe Price Group, Inc. (a) The Goldman Sachs Group, Inc. (a) Commercial Banks 2.7% BB&T Corp. (a) Comerica, Inc. (a) Fifth Third Bancorp. First Horizon National Corp. (a) Huntington Bancshares, Inc. (a) KeyCorp (a) M&T Bank Corp. (a) PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. U.S. Bancorp. Wells Fargo & Co. Zions Bancorp. (a) Consumer Finance 0.9% American Express Co. Capital One Financial Corp. Discover Financial Services SLM Corp. Diversified Financial Services 3.5% Bank of America Corp. Citigroup, Inc. CME Group, Inc. "A" (a) IntercontinentalExchange, Inc.* (a) JPMorgan Chase & Co. Leucadia National Corp. (a) Moody's Corp. (a) NYSE Euronext The NASDAQ OMX Group, Inc. Insurance 3.9% ACE Ltd. (a) Aflac, Inc. Allstate Corp. American International Group, Inc.* Aon PLC (a) Assurant, Inc. Berkshire Hathaway, Inc. "B"* (a) Chubb Corp. Cincinnati Financial Corp. Genworth Financial, Inc. "A"* Hartford Financial Services Group, Inc. (a) Lincoln National Corp. (a) Loews Corp. Marsh & McLennan Companies, Inc. MetLife, Inc. Principal Financial Group, Inc. (a) Progressive Corp. (a) Prudential Financial, Inc. The Travelers Companies, Inc. (a) Torchmark Corp. (a) Unum Group (a) XL Group PLC Real Estate Investment Trusts 2.2% American Tower Corp. (REIT) Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) Boston Properties, Inc. (REIT) (a) Equity Residential (REIT) HCP, Inc. (REIT) Health Care REIT, Inc. (REIT) Host Hotels & Resorts, Inc. (REIT) (a) Kimco Realty Corp. (REIT) (a) Plum Creek Timber Co., Inc. (REIT) (a) Prologis, Inc. (REIT) Public Storage (REIT) (a) Simon Property Group, Inc. (REIT) (a) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) Weyerhaeuser Co. (REIT) Real Estate Management & Development 0.1% CBRE Group, Inc. "A"* Thrifts & Mortgage Finance 0.1% Hudson City Bancorp., Inc. People's United Financial, Inc. Health Care 11.8% Biotechnology 1.6% Alexion Pharmaceuticals, Inc.* Amgen, Inc. Biogen Idec, Inc.* Celgene Corp.* Gilead Sciences, Inc.* (a) Health Care Equipment & Supplies 1.7% Baxter International, Inc. (a) Becton, Dickinson & Co. (a) Boston Scientific Corp.* C.R. Bard, Inc. CareFusion Corp.* Covidien PLC DENTSPLY International, Inc. (a) Edwards Lifesciences Corp.* Intuitive Surgical, Inc.* (a) Medtronic, Inc. (a) St. Jude Medical, Inc. Stryker Corp. (a) Varian Medical Systems, Inc.* (a) Zimmer Holdings, Inc. Health Care Providers & Services 1.9% Aetna, Inc. (a) AmerisourceBergen Corp. (a) Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc. DaVita HealthCare Partners, Inc.* Express Scripts Holding Co.* Humana, Inc. Laboratory Corp. of America Holdings* (a) McKesson Corp. Patterson Companies, Inc. (a) Quest Diagnostics, Inc. Tenet Healthcare Corp.* (a) UnitedHealth Group, Inc. WellPoint, Inc. (a) Health Care Technology 0.1% Cerner Corp.* (a) Life Sciences Tools & Services 0.5% Agilent Technologies, Inc. (a) Life Technologies Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Waters Corp.* (a) Pharmaceuticals 6.0% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. (a) Eli Lilly & Co. Forest Laboratories, Inc.* (a) Hospira, Inc.* Johnson & Johnson (a) Merck & Co., Inc. Mylan, Inc.* (a) Perrigo Co. (a) Pfizer, Inc. Watson Pharmaceuticals, Inc.* Industrials 9.9% Aerospace & Defense 2.3% Boeing Co. General Dynamics Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. (a) Northrop Grumman Corp. (a) Precision Castparts Corp. Raytheon Co. (a) Rockwell Collins, Inc. (a) Textron, Inc. United Technologies Corp. Air Freight & Logistics 0.7% C.H. Robinson Worldwide, Inc. (a) Expeditors International of Washington, Inc. (a) FedEx Corp. (a) United Parcel Service, Inc. "B" Airlines 0.1% Southwest Airlines Co. Building Products 0.0% Masco Corp. (a) Commercial Services & Supplies 0.5% ADT Corp. Avery Dennison Corp. (a) Cintas Corp. (a) Iron Mountain, Inc. (a) Pitney Bowes, Inc. (a) Republic Services, Inc. (a) Stericycle, Inc.* (a) Tyco International Ltd. Waste Management, Inc. (a) Construction & Engineering 0.2% Fluor Corp. (a) Jacobs Engineering Group, Inc.* Quanta Services, Inc.* Electrical Equipment 0.7% Eaton Corp. PLC (a) Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. Industrial Conglomerates 2.4% 3M Co. (a) Danaher Corp. (a) General Electric Co. Machinery 1.9% Caterpillar, Inc. Cummins, Inc. Deere & Co. (a) Dover Corp. Flowserve Corp. (a) Illinois Tool Works, Inc. (a) Ingersoll-Rand PLC Joy Global, Inc. PACCAR, Inc. (a) Pall Corp. (a) Parker Hannifin Corp. (a) Pentair Ltd. (Registered) Snap-on, Inc. Stanley Black & Decker, Inc. (a) Xylem, Inc. Professional Services 0.1% Dun & Bradstreet Corp. (a) Equifax, Inc. (a) Robert Half International, Inc. (a) Road & Rail 0.8% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. Trading Companies & Distributors 0.2% Fastenal Co. (a) W.W. Grainger, Inc. Information Technology 18.6% Communications Equipment 1.9% Cisco Systems, Inc. F5 Networks, Inc.* Harris Corp. JDS Uniphase Corp.* Juniper Networks, Inc.* (a) Motorola Solutions, Inc. QUALCOMM, Inc. Computers & Peripherals 4.9% Apple, Inc. Dell, Inc. EMC Corp.* Hewlett-Packard Co. NetApp, Inc.* SanDisk Corp.* Seagate Technology PLC Western Digital Corp. Electronic Equipment, Instruments & Components 0.4% Amphenol Corp. "A" Corning, Inc. FLIR Systems, Inc. Jabil Circuit, Inc. Molex, Inc. (a) TE Connectivity Ltd. Internet Software & Services 2.2% Akamai Technologies, Inc.* eBay, Inc.* Google, Inc. "A"* VeriSign, Inc.* (a) Yahoo!, Inc.* IT Services 3.7% Accenture PLC "A" Automatic Data Processing, Inc. Cognizant Technology Solutions Corp. "A"* Computer Sciences Corp. (a) Fidelity National Information Services, Inc. Fiserv, Inc.* (a) International Business Machines Corp. MasterCard, Inc. "A" (a) Paychex, Inc. (a) SAIC, Inc. (a) Teradata Corp.* Total System Services, Inc. Visa, Inc. "A" (a) Western Union Co. (a) Office Electronics 0.1% Xerox Corp. (a) Semiconductors & Semiconductor Equipment 2.0% Advanced Micro Devices, Inc.* (a) Altera Corp. Analog Devices, Inc. (a) Applied Materials, Inc. Broadcom Corp. "A"* First Solar, Inc.* (a) Intel Corp. (a) KLA-Tencor Corp. Lam Research Corp.* (a) Linear Technology Corp. LSI Corp.* Microchip Technology, Inc. (a) Micron Technology, Inc.* NVIDIA Corp. Teradyne, Inc.* (a) Texas Instruments, Inc. (a) Xilinx, Inc. (a) Software 3.4% Adobe Systems, Inc.* Autodesk, Inc.* BMC Software, Inc.* (a) CA, Inc. Citrix Systems, Inc.* Electronic Arts, Inc.* (a) Intuit, Inc. (a) Microsoft Corp. Oracle Corp. Red Hat, Inc.* Salesforce.com, Inc.* (a) Symantec Corp.* Materials 3.6% Chemicals 2.5% Air Products & Chemicals, Inc. (a) Airgas, Inc. (a) CF Industries Holdings, Inc. Dow Chemical Co. E.I. du Pont de Nemours & Co. (a) Eastman Chemical Co. Ecolab, Inc. FMC Corp. (a) International Flavors & Fragrances, Inc. LyondellBasell Industries NV "A" Monsanto Co. PPG Industries, Inc. (a) Praxair, Inc. Sigma-Aldrich Corp. (a) The Mosaic Co. The Sherwin-Williams Co. Construction Materials 0.1% Vulcan Materials Co. (a) Containers & Packaging 0.1% Ball Corp. (a) Bemis Co., Inc. (a) Owens-Illinois, Inc.* Sealed Air Corp. (a) Metals & Mining 0.7% Alcoa, Inc. Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. (a) Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. (a) Nucor Corp. (a) Titanium Metals Corp. (a) United States Steel Corp. (a) Paper & Forest Products 0.2% International Paper Co. (a) MeadWestvaco Corp. Telecommunication Services 3.0% Diversified Telecommunication Services 2.7% AT&T, Inc. (a) CenturyLink, Inc. (a) Frontier Communications Corp. (a) Verizon Communications, Inc. Windstream Corp. (a) Wireless Telecommunication Services 0.3% Crown Castle International Corp.* (a) MetroPCS Communications, Inc.* (a) Sprint Nextel Corp.* (a) Utilities 3.4% Electric Utilities 2.0% American Electric Power Co., Inc. (a) Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. (a) NextEra Energy, Inc. (a) Northeast Utilities (a) Pepco Holdings, Inc. (a) Pinnacle West Capital Corp. PPL Corp. (a) Southern Co. (a) Xcel Energy, Inc. Gas Utilities 0.1% AGL Resources, Inc. (a) ONEOK, Inc. Independent Power Producers & Energy Traders 0.1% AES Corp. NRG Energy, Inc. (a) Multi-Utilities 1.2% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. (a) Consolidated Edison, Inc. Dominion Resources, Inc. (a) DTE Energy Co. Integrys Energy Group, Inc. (a) NiSource, Inc. (a) PG&E Corp. Public Service Enterprise Group, Inc. (a) SCANA Corp. (a) Sempra Energy (a) TECO Energy, Inc. (a) Wisconsin Energy Corp. Total Common Stocks (Cost $1,450,612,930) Principal Amount ($) Value ($) Government & Agency Obligation 0.2% U.S. Treasury Obligation U.S. Treasury Bill, 0.135%**, 4/25/2013 (b) (Cost $5,212,771) Shares Value ($) Securities Lending Collateral 21.3% Daily Assets Fund Institutional, 0.20% (c) (d) (Cost $448,385,748) Cash Equivalents 1.8% Central Cash Management Fund, 0.15% (c) (Cost $37,454,196) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,941,665,645)† Other Assets and Liabilities, Net (a) ) ) Net Assets * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $2,054,615,750. At December 31, 2012, net unrealized appreciation for all securities based on tax cost was $490,575,239. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $793,581,843 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $303,006,604. (a) All or a portion of these securities were on loan amounting to $445,666,607. In addition, included in other assets and liabilities, net is a pending sale, amounting to $252,869, that is also on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2012 amounted to $445,919,476, which is 21.2% of net assets. (b) At December 31, 2012, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At December 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) S&P 500 Index USD 3/14/2013 ) Currency Abbreviation USD United States Dollar For information on the Portfolio's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2012 in valuing the Portfolio's investments. For information on the Portfolio's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) $ $
